On Rehearing.
Ludeling, C. J.
We held that the notes included in item forty-five-of the account had been renewed by a promise to pay them after prescription had accrued, and that this renewal of the obligation did not-■create or renew the mortgage given to secure the old obligations; and *457we ordered that the tableau be amended in so far as it accorded a preference to the said notes held by Phillips. In the application for rehearing -we are asked to decide that the appellants7 claim shall be paid by preference over Phillips7. We can not do so. Both are ordinary claims, and, under the law, must be paid pro rata out of the funds of the estate.
I? eh earing refused.